PAD OF DISPENSABLE TAPE SEGMENTS

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election of Group I, claims 1-13, in the reply filed on December 16, 2021, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the claims:
Cancel claim 14 as being drawn to a nonelected invention, the election having been made without traverse.

Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Seth (US 2017/0361638), Di Grigoli et al. (US 2015/0021222), Bratter et al. (US 2011/0259775), Lynam et al. (US 2009/0075006), Malone et al. (US 2008/0092457), Croll (US 2005/0129893), Pearson et al. (US 2003/0082327), Miles et al. (US 6,544,640), and Milliorn et al. (US 2003/0039786).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are found allowable because the prior art does not teach a pad of dispensable tape segments as claimed, and particularly the combination of a two-ply envelope having a first adhesive on an interior face as recited; at least one pull tab projecting from the two-ply envelope; and a plurality of tape segments each comprising a pull tab section and a principal portion with a second, weaker adhesive, where the tape segments are assembled in the claimed relationship with each other and with the envelope.  While folded and sealed envelopes as well as stacks of peelable adhesive sheets are known in the art independently, the prior art does not teach a pad of dispensable tape segments having the combination of features and relationships recited by the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R SLAWSKI whose telephone number is (571)270-3855. The examiner can normally be reached 9 a.m. - 5:30 p.m. EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN R SLAWSKI/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745